           Case 2:19-cv-00115-RFB-GWF Document 20 Filed 04/19/19 Page 1 of 5




 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
     4760 South Pecos Road, Suite 103
 2   Las Vegas, Nevada 89121
     Phone: (702) 435-7968;
 3   Fax: 1-702-825-8071
     Email: attcbf@cox.net
 4

 5   ANTHONY I. PARONICH, ESQ.
     BRODERICK & PARONICH, P.C. 
 6   99 High Street, Suite 304 
     Boston, Massachusetts 02110
 7   Telephone: (617) 738-7080
 8   Facsimile: (617) 830-0327
     Email: anthony@broderick-law.com
 9   Pro Hac Vice

10   Attorneys for Plaintiff Andrew Perrong and the Proposed Class
11
                                 UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF NEVADA
13
     ANDREW PERRONG, individually and on
14   behalf of all others similarly situated,         NO. 2:19-cv-00115-RFB-GWF

15                        Plaintiff,                   PLAINTIFF’S MOTION TO COMPEL
                                                       ENERGY GROUP CONSULTANTS,
16          v.                                         INC. TO GATHER RECORDS FROM
                                                       THEIR VENDOR TO AVOID THE
17   SPERIAN ENERGY CORP, a Nevada                     DESTRUTION OF RECORDS THAT
18   corporation, and ENERGY GROUP                     IDENTIFY PUTATIVE CLASS
     CONSULTANTS, INC., a Kansas                       MEMBERS
19   corporation.

20                        Defendants.
21

22

23

24

25

26

27



                                                1
           Case 2:19-cv-00115-RFB-GWF Document 20 Filed 04/19/19 Page 2 of 5



            Plaintiff has brought this action under the Telephone Consumer Protection Act
 1

 2   (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to widespread public outrage

 3   about the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin.
 4   Servs., LLC, 132 S. Ct. 740, 745 (2012). The Plaintiff seeks to represent a putative class of
 5
     individuals who are similarly situated for individuals called by Energy Group Consultants, Inc.
 6
     (“Energy Group”) for the benefit of Sperian Energy Corp. (“Sperian”).
 7
            One of the only meaningful ways to identify putative class members in TCPA cases is
 8

 9   through calling records. However, not all telecommunications carriers preserve calling records

10   for the length of the Plaintiff’s putative class period. As such, the Plaintiff has repeatedly

11   attempted to confer with Energy Group’s counsel about the need to gather this information from
12   third parties, but it has not been done. At this point, the Plaintiff believes he must secure a Court
13
     Order requiring this to be done so Energy Group will ensure it is completed.
14
            In further support of this motion, the Plaintiff states as follows:
15
            1.      Congress enacted the TCPA to regulate the explosive growth of the telemarketing
16

17   industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . . can be an

18   intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-

19   243, § 2(5) (1991) (codified at 47 U.S.C. § 227).
20
            2.      The TCPA makes it unlawful to make any call (other than a call made for
21
     emergency purposes or made with the prior express consent of the called party) using an
22
     automatic telephone dialing system or an artificial or prerecorded voice to any telephone number
23
     assigned to a cellular telephone service or to a service for which the party is charged per call.
24

25   See 47 U.S.C. § 227(b)(1)(A). The TCPA also prohibits making multiple telemarketing calls in a

26

27



                                                   2
           Case 2:19-cv-00115-RFB-GWF Document 20 Filed 04/19/19 Page 3 of 5



     12-month period to numbers that are on the National Do Not Call Registry. See 47 U.S.C. §
 1

 2   227(c)(5).

 3          3.      The Plaintiff has alleged that Energy Group sent automated telemarketing calls to
 4   the cellular telephones, telephone numbers where parties are charged for the call, and numbers
 5
     on the National Do Not Call Registry for the benefit of Sperian without the recipient’s prior
 6
     express written consent.
 7
            4.      Because the calls were likely transmitted using technology capable of generating
 8

 9   thousands of similar calls per day, the Plaintiff brought this action on behalf of a proposed

10   nationwide class of other persons.

11          5.      The classes of persons Plaintiff seek to represent includes:
12
                    Class 1:
13
                    All persons to whom: (a) Sperian Energy and/or a third party acting
14                  on Sperian Energy’s behalf, made one or more non-emergency
                    telephone calls; (b) using an automatic telephone dialing system; (c)
15                  to their cellular telephone number or to a telephone number that is
                    charged for the call; and (d) at any time in the period that begins four
16                  years before the date of filing this Complaint to trial.

17                  Class 2:
                    All persons to whom: (a) Sperian Energy and/or a third party acting
18                  on Sperian Energy’s behalf, made more than one non-emergency
                    telephone calls; (b) to a residential telephone number; (c) that had
19                  been listed on the National Do Not Call Registry for at least 31 days
                    prior to the first call; and (d) at any time in the period that begins
20                  four years before the date of filing this Complaint to trial.
21
     See ECF No. 12 at ¶ 61.
22
            6.      The Plaintiff’s putative class is based off the fact that the TCPA claims are
23
     governed by the four year federal statute of limitations in 28 U.S.C. §1658(a) (“Except as
24

25   otherwise provided by law, a civil action arising under an Act of Congress enacted after

26   [December 1, 1990] may not be commenced later than 4 years after the cause of action accrues");
27



                                                   3
           Case 2:19-cv-00115-RFB-GWF Document 20 Filed 04/19/19 Page 4 of 5



     See also Giovaniello v. ALM Media, LLC, 726 F.3d 106, 115 (2d Cir. 2013) (four-year statute of
 1

 2   limitations applies to private TCPA claims in federal court).

 3          7.      However, not all telecommunications companies, including the companies that
 4   are used to engage in automated telemarketing, keep records of telephone activities for up to four
 5
     years, and without an immediate gathering of records, the likelihood of destruction of this
 6
     evidence increases with each passing day. Attached as Exhibit 1 is a chart of national
 7
     telecommunications providers and their respective call detail record retention policies compiled
 8

 9   by the Department of Justice.

10          8.      As detailed in the chart, many of the major telecommunications providers will

11   only retain call record information for 12-18 months, and presumably smaller
12   telecommunications providers keep this information for an even shorter period of time.
13
            9.      This risk to the putative class members’ interests is not merely hypothetical.
14
     Multiple decisions have turned on the destruction of telephone records. For example, in Levitt v.
15
     Fax.com, No. 05-949, 2007 WL 3169078, at *2 (D. Md. May 25, 2007), the court denied class
16

17   certification in a TCPA fax case because “critical information regarding the identity of those who

18   received the facsimile transmissions” was not available. Likewise, in Pasco v. Protus IP

19   Solutions, Inc., 826 F. Supp. 2d 825, 831 (D. Md. 2011), the court was compelled to grant the
20
     defendant’s motion for summary judgment where plaintiffs were unable to obtain the
21
     “transmission data on which to support their claims that [the defendant] sent them the unsolicited
22
     faxes at issue.”
23
            10.     As a result, putative class plaintiffs in TCPA cases are left to either secure an
24

25   assurance that all of the records have been retrieved and are maintained or file a motion to ensure

26   that this occurs. See e.g. Fitzhenry v. Career Education Corporation, et. al., United States
27



                                                  4
           Case 2:19-cv-00115-RFB-GWF Document 20 Filed 04/19/19 Page 5 of 5



     District Court for the Northern District of Illinois, Civil Action No. 14-cv-10172, Dkt. No.
 1

 2   101 (“The stay on discovery is modified for the limited purpose of requiring Defendant to obtain

 3   and retain records of all outbound calls that were made for purposes of generation of leads for
 4   education services.”); See e.g. Dickson v. Direct Energy, Inc., et. al., United States District Court
 5
     for the Northern District of Ohio, Civil Action No. 5:18-cv-00182-GJL (Order Entered May 21,
 6
     2018 requiring the Defendant to obtain calling records from their vendor).
 7
               11.    Here, the Plaintiff began to confer with Energy Group about calling records as
 8

 9   soon as counsel for Energy Group appeared on March 25, 2019. See Exhibit 2.

10             12.    Despite repeated follow ups from counsel for the Plaintiff, and granting Energy

11   Group an extension of time to respond to the Complaint, Energy Group has not retrieved the
12   calling records from their vendor, which are at risk of destroying documents that identify
13
     putative class members every day. Id.
14
               WHEREFORE, the Plaintiff requests that the Court order that Energy Group retrieve all
15
     telecommunications records from their vendor so the parties are not at risk of imminent
16

17   destruction of records.

18
               RESPECTFULLY SUBMITTED AND DATED this 19th day of April, 2019.
19

20                                                           By: /s/ Anthony I. Paronich
                                                                 Anthony I. Paronich
21

22                                      CERTIFICATE OF SERVICE

23             I hereby certify that on April 19, 2019, I electronically filed the foregoing with the Clerk
24   of Court using the CM/ECF system which will automatically send notification to all attorneys of
25
     record.
26
                                                             By: /s/ Anthony I. Paronich
27                                                                 Anthony I. Paronich



                                                     5
